SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1418
CA 14-00600
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


JEFF CONIBER, DOING BUSINESS AS JEFF CONIBER
TRUCKING, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CENTER POINT TRANSFER STATION, INC., MATTHEW W.
LOUGHRY AND KENNETH LOUGHRY,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 3.)


E. ROBERT FUSSELL, P.C., LEROY (E. ROBERT FUSSELL OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

PIRRELLO, MISSAL, PERSONTE & FEDER, ROCHESTER (STEVEN E. FEDER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), entered February 20, 2014. The order,
insofar as appealed from, denied the motion of defendants for leave
to reargue and renew.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed (see Empire Ins.
Co. v Food City, 167 AD2d 983, 984) and the order is affirmed without
costs.




Entered:    February 6, 2015                      Frances E. Cafarell
                                                  Clerk of the Court